UN THE UNE ePobedbad Foe pope zg LiGe Sb BOS. Rs TRICT

Y LAND
NO

N\s. Shacante’ Anne Lev a

Female Prisoner. 4ihxa-an4a47.

D.0.B. 10/2/60. PRO SE.
Nocth Re anch ee rectional

AFFIDAVIT IN SUPPORT OF
“S OHNNNTE ANNE LEVy
~ COMPLAINT

Tnsttoution. 14460 Mc elegy

(WO > 34). Cumberland
Mocs lond 94508

coe

Civil Case?

 

land ISINTSION of

.
Plain f/ pieronit >
hy
teow. E176 Reistecstousn “t

Balkimore , Margland
ti : * Rolated no
etal, elated Case ME Sidovit No:
Defendants. h RB: QO- en - SOTLO-TNC °
Se eR OK KR OH
N.

T. Ms. Shaconde’ Anne Leva, 1s the ahtiant Comes beloce

Lis Coucl. UNder Oath, Sears +o the teuth of the

Stodement Node berore his Court, to Ne Pe Pecson al KNoosledae
of dNielocks, I Stsear to tell the cshole Oreuth ond Nothing,

but the troth So help Me GOb.

4, Ad Bfront Ms. Shacsnte’ Anne Levey t's BervVino Voncocresth
CammetMents to Mocaland Diwision of crection ancl
Macolond Sepactment ar Health dnd Mento! Hagvene Since 4184.

“Poeg 1.
Case 8:20-cv-03329-TDC Document1-3 Filed 11/17/20 Page 2 of 3

.a. 1 Om lo a. | Uni bed Slates female Cicen,

rene 2, Cilizen of +he ai of Macaland. have Val
Alete of Macaland Bik Ceck ficate

e9g,| Dinas
ue reflect lees eX temale , Leoal Rcmanent Resident.

3. Giesteen Corcectiona.| Tnsts bo ion ke North
‘Branch Correction al Insts Lubion . ave been pty

Shocina the Game Mailcaom ab (Sesterss Cocctechona
Trusts {son erior t, Macch Qa GQiN back a QB.

This Unclear how Noe t\, Ranch Coc Ol al Inst bybon

Mail rooms Ace being, Operated \aint by both
Coccectional Tusk Aree as of Septs pec QOD,

4 ON JUNG QO8o Moc ond office & Social Secocit

\dministeodton , GI lenn SH. umber fond abet Keay ected

m Ori nol Bicth Cocksffcate retlectn po gh fale
Other Medical cs ref \ecti °% x reMale (For

he SM Secor vgn 10N a we , vedate Seourihy,

Secu \ Po records cef\ ect Moy legal ce% Sonale .

5. ON Done 05, acs0 1, Ms. Shornte’ ne Lev the

att lant, Beh ut Cock: fred Moat No: SSVOA9. OOO: OOOO S6TE: 3541,

to alice or Social Secocth amis Jeakton - ue mec Lond ,
@icloses | IN the ach hed Ol! requested information »

6. “ ON Sune O46, Qeso TL received ISPS Comel lotion
af Dele Keceip + oR ABI: GHO~ BOs S394: Ol WT,

To ahice x Sociol "Securiky dministcotion- Conbecland Koc fee

MPaee
: Case 8:20-cv-03329-TDC Document 1-3 Filed 11/17/20 Page 3 of 3
7. QO a Qo80 Me. acy, Sindy, wo toond M My Oct cioinal Bickh
 Cockficote WOLU9@: 20 WISI, Indide a institu bona ree

eMent Moslbox Mr. Gee Sind, Coho 4s ( Cose, Moa
todo Needs m Mento\ i alt Non Noy CHURCY, nadie

tr ite ty the Nie fee Soc Hoosing,, Shdminictrative

OPHON Lock Up 5 “Behan OCOL S Poentdy Seath Ravg But ding
( we 4=p- 64). Me. Caco, Sind Come to Hla Too (A-b- 1) he
Gene” Me, Max, bicth Ceckfieote ey Vnot cas (MMed( ately record
ba Secacitoy Stskem Catherds Citside £ thaCell door. Me. Sindh, hotel
Tho he GY0S {ust Coho, FO Vacation Ra MOcninirs

ON Db! 5, cpep Tile an CARY- COMP lint) ¢ Against
Ber Nee tleoom C ARR. Complaint ‘ae aia tj aa ON
Numbec:  OOBBH66) i in the Matec ¥ Nfering, Tomperin ith
Carlified Marl tx violation of federal Ghotote > In Viclokta ot Moy
Licsh Awendment cant +e Cengor Me, Ond Sexual Vichmizalion
of female inmate Methe atfiont. Nordh Branch Correctional

Tusttution ARP- ho Ministeators Nevec ces ponded to Mein
OK Nay Noc cid Onn, one come +otalk 4p Me.

q, LT Do Slemnl up bec clace ace Mion, Under Cath to {he

Sooorn Stotements above of the Fore aQin UNder Pees Feury,
te Foreqai is teue and Corcect, to the bes Fes noc edeg..

Tw, /Aafliod 16, Cowboy

46364 - SYYBAT.

Dota: Geptinbs Wat} QW

YORE 2.
